 AMERICAN MAIL LINE, LTD.53On the basis of the foregoing it appears, and we find, that on andafter January 1, 1957, the employee complement at the Employer'splant will be a substantial and representative segment of the totalcomplement which the Employer anticipates employing by July 1,1957, and that the timing of any further expansion beyond that dateis uncertain.Under such circumstances, and as this date has passed,we find that the employees now employed are entitled if they so desireto select a representative for the purposes of collective bargaining,and we therefore find no merit in the Employer's contention that thepetition is premature.'We shall, accordingly, provide for an electionto be held on a date to be selected by the Regional Director; eligibilityto vote shall be determined by the payroll period immediately preced-ing the issuance of a notice of election by the Regional Director.'[Text of Direction of Election omitted from publication.]4 Ppringfceld Body & TrailerCo., 112 NLRB 1287,1289;General Electric Company,106NLRB 364,365-368.5 Armstrong Cork Company,115 NLRB 1578,1580-1581.AmericanMail Line,Ltd.andJoseph H.Edwards.Case No.19-CA-1274. - Janu y 14,1957DECISIONAND ORDEROn July 2, 1956, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief, and the Respondentfiled a brief in support of the Trial Examiner's findings.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.'[The Board dismissed the complaint.]1 The General Counsel excepts to the alleged failure of the Trial Examiner to rule onLeDoux's credibility.However, we have examined the record as a whole and find thatLeDoux's testimony supports the Trial Examiner'sultimate factual findings,and thatcertain minor discrepancies do not, in the light of all the testimony, affect his credibility,nor the ultimate conclusions reached by the Trial Examiner.Accordingly,we find nomerit in the General Counsel's exceptions.117 NLRB No. 16. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed by Joseph H. Edwards,an individual,against AmericanMail Line, Ltd., Seattle,Washington,herein called the Respondent,theGeneralCounsel of the National Labor Relations Board issued his complaintdated April 6,1956,alleging that the Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and(7) of theNational Labor RelationsAct, 61 Stat.136, hereincalled the Act.In respect to unfair labor practices the complaint alleges that on or about August29, 1955,the Respondent discharged Joseph H.Edwards becausehewas not thena member of MarineCooks &Stewards,AFL-CIO,a labor organization.Prior to the hearing,whichwas held May 1, 2, and 3, 1956,beforethe dulydesignatedTrial Examinerin Seattle,Washington,the Respondent filed its answer,admitting certain of the jurisdictional allegations of the complaint,but denying thecommission of unfair labor practices.The GeneralCounsel and the Respondentwere representedat thehearing and were affordedopportunityto examine and cross-examine witnesses and to introduce evidence bearing upon the issues.A brief fromcounselfor theRespondent has been received and considered.A stipulation tocorrectthe record in certain particulars is approved and hereby made part of therecord.Upon the entire record in the case,and from my observation of the witnesses,' Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBased upon the allegations of the complaint as conceded in Respondent's answer,I find that American Mail Line, Ltd., is a corporation organized and existing byvirtue of the laws of the State of Delaware, having its principal office and place ofbusiness in Seattle,Washington.Respondent is engaged in the operation of com-bination freight and passenger vessels between ports located in the States of Oregon,Washington, and California and ports located in Japan, the Philippine Islands, andother places in the Orient.From the conduct of its business, the Respondent re-ceives annual revenues in excess of $5,000,000. I find that Respondent's operationsaffect interstate commerce within the meaning of Section 2 (6) and (7) of the Act.H. THE ORGANIZATION INVOLVEDMarineCooks &Stewards,AFL-CIO,herein called the Union,is a labor organiza-tion affiliatedwith SeafarersInternationalUnion of North America,Pacific District,admitting to membership employeesof theRespondent.III.THE ALLEGED UNFAIR LABOR PRACTICEOnly the reason for the discharge of Edwards is at issue.There is no assertionthat any other conduct of the Respondent violated the Act. Edwards, a cook of longexperience, worked as second cook and baker aboard theWashington Mail,one ofRespondent's vessels, from October 1953 until his discharge in August 1955.At alltimes Edwards was a member of a labor organization other than the Union. InMay 1955 theWashington Mailsailed from Seattle with Edwards in his accustomedjob in the stewards department, but with a relief master, Walter Dinsmore, and arelief chief steward, Walter LeDoux.At the time of sailing, a question concerning therepresentation of members of the stewards department aboard all of Respondent'svessels had arisen and until its resolution an arrangement had been worked outwhereby replacements in stewards department ratings were obtained through a centralregistration office without regard to union membership.Al Hambeau, the chiefsteward regularly employed aboard the vessel, chose in May to stay ashore for a trip.LeDoux was assigned to the vessel from the central registration office for the tripthat Hambeau did not make. He was then and at all times material herein a memberof the Union.LeDoux testified in his deposition that he and one Milton Bergerwere the only 2 members of the Union in a stewards department consisting of 12 men;the others were, in LeDoux's belief and in probable fact, members of a rival labororganization.According to LeDoux he found the condition of the vessel in respect toiThe testimony of Dewey Paine and Walter C. LeDoux was taken pursuant to stipula-tion by depositions prior to the hearing I had no opportunity to observe either of thesewitnesses. AMERICAN MAIL LINE, LTD.55those areas for which he was responsible to be deplorable.The dry storeroom wasfilthy, discipline was lax, and some of the men were incompetent.On an occasionshortly after the vessel left Seattle for Yokohama,according to LeDoux,he observedthat Edwards did not prepare an item which the published menu required.He up-braided Edwards for this delinquency and thereafter had only occasional difficultywith him in that respect.Throughout the voyage,however, LeDoux testified,Edwards' baking,except for pies, was poor and frequently his baked preparationswere left untouched on the tables.When the vessel reached Singapore,LeDouxlearned that the Union had been successful in a Board-conducted election and hadbecome the certified representative of all unlicensed personnel in the deck andstewards departments.He acquainted the master, Dinsmore,with this development.Still later,when the vessel was proceeding to Los Angeles from the Philippines,LeDoux prepared a report on all stewards department personnel which he showed tothe master.Over LeDoux's signature and with the signed concurrence of the master,this report was sent to Respondent's head office in Seattle.It stated that seven ofthe employees in the stewards department,including Edwards, had exhibited char-acteristics which, in LeDoux's opinion,made them unsuitable for further employment .2The particular complaint concerning Edwards was that he refused to follow menusand was uncooperative and surly.Among those recommended for dismissal wasBerger, the only member(other than LeDoux)of the Union.The remaining fouremployees, and particularly the chief cook, George Foster,were praised as competent,cooperative,and in almost every respect desirable employees.None of these last wasa member of the Union and all had some identification with the rival organization.At about the time of the mailing of this report,LeDoux wrote a letter to the Union's,office in Portland, which later was printed in the union publication on August 12,1955, saying that he had 10 nonunion men aboard the vessel,that it took him about2 months to get the ship cleaned up and "these guys"straightened out, but that mostof them were competent.When the vessel arrived in a Los Angeles harbor, patrol-men of the Union boarded the vessel and told LeDoux that because Berger was theonly union member aboard Berger would have to be designated as a delegate to repre-sent employees in the stewards department in such matters as might be in disputewith the master.LeDoux replied that Berger because of his work attitude was not aproper person to fill such a post.When the vessel arrived in San Francisco,anotherrepresentative of the Union boarded it and, telling LeDoux that there had been sometrouble with the United States Customs Service, recommended that all in the stewardsdepartment be discharged as a "bunch of dope carriers." 3LeDoux referred him tothe master.The vessel next stopped at Longview,Washington.A port steward,representing the Respondent,boarded the vessel and, in conference with the masterand LeDoux,the question of discharging members of the stewards crew was dis-cussed.LeDoux recommended,he testified,that all seven whom he had denouncedin his report to the Company be let go, but no final decision in the matter wasreached in his presence.LeDoux left the vessel 4 days later when it arrived in Port-land and the regular steward,Hambeau, returned to his job.Walter Dinsmore,themaster,testified that throughout the voyage he receivednumerous complaints from LeDoux concerning individuals in the stewards department.The complaint as to Edwards was that he failed on occasion to follow menus and thathis baking was not acceptable.When the vessel arrived in Los Angeles on August 16,Dinsmore wrote what is known as a.voyage letter to the operating department of theRespondent in Seattle,detailing the incidents of the voyage and, in comments con-cerning personnel,saying that the stewards department was below average in quality.Dinsmore expressed the opinion that the chief steward seemed to lose control of hisdepartment after the news spread that the Union had won the election.He observedthat most of the men in the stewards department were members of the losing unionand that they probably assumed they would lose their employment at the end of thevoyage.Dinsmore testified that his signature on the chief steward's personnel reportwas intended to indicate no more than the fact that he had read it before it was dis-patched.However the single wordapprovedappears over his signature and it is dif-ficult for me to believe that Respondent'sofficials in Seattle could have come to anyconclusion other than the indicated one, that the recommendations had the approvalof the master.Dinsmore explained that when he said in his voyage letter that membersof the rival union anticipated discharge he was of the opinion that such a resultwould naturally flow from the lost election,but that before he took any action todischarge anyone he learned that such a rule was not and could not be applied. In2 Because the complaint alleges discrimination only as to Edwards,I have not consideredthe reasons for the other discharges.3There is no assertion here that this accusation had substance. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Francisco,representatives of the Union asked Dinsmore to give immediate effectto LeDoux's recommendation of discharge.Dinsmore refused to do so.Accordingto Dinsmore,he listened in Longview to the chief steward's complaints about the 7individuals concerning whom recommendation of discharge had been made anddecided that it was necessary to take such action only in respect to 3. Before dis-charging Edwards, Dinsmore testified,he consulted with Foster,the chief cook. Inresponse to Dinsmore's questioning,Foster said,"He had seen better and had seenworse."Because 2 of the individuals affected by LeDoux's recommendations wereon for only 1 trip,itwas unnecessary,according to Dinsmore,to do anything to getrid of them except to permit them to leave the vessel as they were in any eventscheduled to do.Another,Berger, was let go because there no longer were passengersaboard which required the service he was hired to give.A fourth was in the master'sopinion a good enough employee to retain if he could satisfy his employer that he wasin good physical condition.Edwards testified that he had never heard complaints from anyone concerning hisbaking or directed to his work performance in any respect until LeDoux cameaboard.On the only occasion when,according to Edwards,he was accused ofdeviating from the menu, it was in a situation where it was physically impossibleto prepare the item which the menu advertised.Edwards agreed that he was criti-cized sharply by LeDouxfor this variance,but asserted that he could not have donewhat LeDoux required of him.George Foster,a member of the same union asEdwards and one whom it seemed to me was not disposed to exaggerate in his testi-mony to favor either contention in this matter,testified that Edwards was a verygood cook and a"fair" baker.Foster testified that he had heard of some difficultybetween LeDoux and Edwards concerning a menu change, but had no firsthandknowledge about it. It is inferable from his testimony that there was only one suchoccasion and that LeDoux at no time complained to Foster about Edwards.Al Hambeau, the regular chief steward,testified that Edwards worked under hissupervision for a couple of years and that he had no complaints about him.Willard Baker was the purser during the voyage and in that capacity was some-thing akin to a chief clerk to the master.Baker typed,atLeDoux's request, thereport concerning stewards department personnel which has been referred to.He had custody of what might be termed personnel cards for those working inthe stewards department and I suppose elsewhere on the vessel.These cardsremained aboard the vessel and in Baker's possession from the time that an indi-vidual was hired until the time that he left, and showed the date of employment,the date of leaving, and the reason for separation.As to Edwards,Baker notedon the personnel cardwhich he then sent in to the head office of the Respondentthat on August 28,1955, Edwards was taken off the vessel at Portland by theUnion at the steward's request.In his testimony Baker explained that no one toldhim that this was so but that he knew of the letter report by LeDoux and assumed thatin consequence the Union had demanded that Edwards be discharged.Later inhis testimony he said that his assumption was that Edwards had lost his job becauseof the recommendation of LeDoux to the Respondent.Following his discharge, Edwards made application to the Employment SecurityDepartment of the State of Washington for unemployment compensation, whichwas grantedhim.The department reported to Edwards that, according to hisEmployer, he was removed from the vessel by the Union at the request of thechief steward in order to give other members of the Union employment.William Rosene,Respondent'slabor relations representative,agreed that hereceived a copy of this report but testified that the misstatement of reason fordischarge did not cause him concern.Edwards, he testified, was entitled to thebenefit which he received and whatever the reason found by the department forthe discharge, the tax liability of the Employer was not affected.Rosene explainedthat in all probability the information reported by the department as coming fromthe Employer was obtained by a telephone call to his office and supplied by someclerical employee reading from the personnel card sent in by Purser Baker.LeDoux,who recommended the discharge,and Dinsmore,who effectuated the recommenda-tion, both denied that any consideration of union policy or membership enteredinto the recommendation or decision.If I understand the theory of the General Counsel in this matter correctly, it isthat LeDoux accomplished the discharge of Edwards because the latter was not amember of the Union. It is clear enough, and I find, that LeDoux did not possessauthority to discharge but had to persuade the master to exercise the power tothat endThe evidence is sufficient,however, to establish that LeDoux occupieda supervisory status in regard to steward department personnel and that in the dis-charge of his duties he was expected to inform the master of his opinions as to the AMERICAN MAIL LINE, LTD.57competency of the crew which he directed with appropriate recommendations affect-ing their tenure.Two questions then must be answered.Did LeDoux's recom-mendation as to Edwards derive from a desire to replace him because he was not amember of the Union? If so, then a violation of the Act is described for arecommendation by a supervisor upon such considerations designed to accomplisha discharge is a restraint and coercion within the meaning of the Act.Next, didthe master discharge Edwards because of LeDoux's recommendation?If so, thedischargewas unlawful and the complaint must be sustained.It is not contended and upon this record cannot be found that the selection ofLeDoux as chief steward was made upon any basis other than that he was nextin line at the central registration office for employment.The Respondent had noopportunity to choose a man known to have any union predilection.But LeDouxdid turn out to be a stout believer in the Union and one convinced that unionmembers as opposed to those who were not were,in general at least, considerablymore competent and therefore more desirable in stewards department ratings.Tobring about the replacement of all who were not members of the Union, it isimpliedly argued,must have been LeDoux's design'Ido not find that the evidence,upon a fair appraisal,supports the GeneralCounsel's contention in this regard.It is notable,of course,that LeDoux includedin his recommendations of discharge that Berger, the only member of the Unionin the crew, be let go.I consider it significant,also, that the chief cook,Foster,and Stewards Mosely, Rasby, and Redditt, none of them a union member, werehighly recommended If LeDoux was attempting to replace all those in his depart-ment with union members,it seems unlikely that he would have singled out forpraise any who were not members. But why was Edwards discharged at a timewhen Foster, as an example,was highly praised?The evidence does not persuade that Dinsmore would have discharged Edwardswithout a recommendation to that effect from LeDoux.I think it probable thatEdwards' qualifications were most objectively appraised by Foster,the chief cookunder whom he workedEdwards had been good enough to hold the job fornearly 2 years,and I consider it extremely doubtful that one whom Foster describedas a very good cook though only a fair baker, would have been discharged as hewas except for the recommendation of LeDoux.One comes back to LeDoux andhismotivation.I am unconvinced that it derived from considerations of unionmembership or policy. It is my conviction,based upon the evidence,that LeDouxwas a strict disciplinarian;that he demanded a quality of work performance whichmay have been unreasonable;and that he thus failed to endear himself to his crew.The selection of Edwards for discharge seems to me likely to have been based upona perhaps unfair appraisal of Edwards'work performance.Indeed, the Respondenthas since offered Edwards similar employment on another of its vessels. It maywell have been that he expected more of a second cook andbaker than he had aright to expect.Certainly,no other reason is suggested by this record to explainwhy nonunion member Edwards was not acceptable to LeDoux at the same timethatnonunionmembers Foster,Redditt,Rasby, and Mosely were desirable.Edwards' identification with another labor organization was no sharper than thatof the others.The explanation of the entry on Edwards' personnel card attributing his dischargeto a union policy or request merits belief.Baker, who made the entry,was in nomanner concerned in the discharge, and his conclusion is but an opinion which therecord does not support.The General Counsel has presented here some pieces of evidence which, viewedseparately,seem to indicate that they are fragments of a whole picture of discrimi-nation,but when fitted together with other components they retreat into trueperspective.I find that there was no discrimination,within the meaning of the Act, attendingthe discharge of Joseph EdwardsCONCLUSIONS OF LAW1.Marine Cooks&Stewards,AFL-CIO, affiliated with Seafarers InternationalUnion of North America,PacificDivision,isa labor organization within themeaning of Section 2(5) of the Act.2.The operations of the Respondent described herein are in commerce andaffect commerce within the meaning of Section 2(6) and(7) of the Act.The Respondent has not discharged Joseph H. Edwards in violation of Section8 (a) (1) and (3) of the Act.[Recommendations omitted from publication.]